 



Exhibit 10.32
INVESTMENT MANAGEMENT TRUST AGREEMENT
     This Agreement is made as of December 28, 2006 by and between FREEDOM
ACQUISITION HOLDINGS, INC. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”).
     WHEREAS, the Company’s Registration Statement on Form S-1, as amended,
No. 333-136248 (together with any registration statement filed pursuant to
Rule 462(b), the “Registration Statement”), for its initial public offering of
securities (the “IPO”) has been declared effective as of December 21, 2006 by
the Securities and Exchange Commission (the “Effective Date”); and
     WHEREAS, Citigroup Global Markets Inc. (“Citigroup”) is acting as the
representative of the underwriters in the IPO; and
     WHEREAS, as described in the Registration Statement, $466,320,000
($535,728,000 if the underwriters’ over-allotment option is exercised in full)
consisting of (i) $461,820,000 of the net proceeds of the IPO ($531,228,000 if
the underwriters’ over-allotment option is exercised in full) after adjusting
for certain offering expenses and (ii) $4,500,000 of the proceeds from the sale
of the Sponsors’ Warrants, will be delivered to the Trustee to be deposited and
held in a trust account for the benefit of the Company and the holders of the
Company’s common stock, par value $0.0001, issued in the IPO. The amount to be
delivered to the Trustee will be referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and
     WHEREAS, a portion of the Property consists of $16,320,000 (or $18,768,000
if the underwriters’ over-allotment option is exercised in full) attributable to
the underwriters’ discount which Citigroup has agreed to deposit in the Trust
Account (as defined below); and
     WHEREAS, the Company and the Trustee desire to enter into this Agreement to
set forth the terms and conditions pursuant to which the Trustee shall hold the
Property;
     IT IS AGREED:
     1. Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:
          (a) Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in segregated trust accounts (the “Trust
Account”) established by the Trustee at branches of J.P. Morgan Chase N.Y. and
Smith Barney, a division of Citigroup Global Markets, each selected by the
Trustee;
          (b) Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;
          (c) In a timely manner, upon the written instruction of the Company,
to invest and reinvest the Property in United States “government securities”
and/or in any open ended money market fund(s) selected by the Company meeting
the conditions of Sections (c)(2), (c)(3) and (c)(4) of Rule 2a-7 promulgated
under the Investment Company Act of 1940, as amended, as determined by the
Company. As used herein, “Government Security” means any Treasury Bill issued by
the United States, having a maturity of one hundred and eighty days or less;

1



--------------------------------------------------------------------------------



 



          (d) Collect and receive, when due, all principal and income arising
from the Property, which income, net of taxes, shall become part of the
“Property,” as such term is used herein; and the remaining income arising from
the Property, net of taxes, up to $3,900,000 may be released to the Company
periodically to fund its working capital requirements;
          (e) Notify the Company and Citigroup of all communications received by
it with respect to any Property requiring action by the Company;
          (f) Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of the tax returns
relating to income from the Property in the Trust Account or otherwise;
          (g) Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company and/or Citigroup in writing to do so;
          (h) Render to the Company and to Citigroup, and to such other person
as the Company may instruct, monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;
          (i) If there is any income or other tax obligation relating to the
income from the Property in the Trust Account as determined by the Company,
then, from time to time, at the written instruction of the Company, the Trustee
shall promptly, to the extent there is not sufficient cash in the Trust Account
to pay such tax obligation, liquidate such assets held in the Trust Account as
shall be designated by the Company in writing, and disburse to the Company by
wire transfer, out of the Property in the Trust Account, the amount indicated by
the Company as owing in respect of such income tax obligation; and
          (j) Commence liquidation of the Trust Account only upon receipt of and
only in accordance with the terms of a letter (the “Termination Letter”), in a
form substantially similar to that attached hereto as either Exhibit A or
Exhibit B, signed on behalf of the Company by its Chief Executive Officer or
other authorized officer, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein.
     2. Limited Distributions of Income From Trust Account.
          (a) If there is any income or other tax obligation relating to the
income from the Property in the Trust Account as determined by the Company,
then, at the written instruction of the Company, the Trustee shall disburse to
the Company by wire transfer, out of the Property in the Trust Account, the
amount indicated by the Company as required to pay income taxes; and
          (b) Upon written request from the Company in a form substantially
similar to that attached hereto as Exhibit C, which may be given not more than
once in any calendar quarter, the Trustee shall distribute to the Company by
wire transfer an amount equal to the income collected on the Property through
the last day of the calendar quarter immediately

2



--------------------------------------------------------------------------------



 




preceding the date of receipt of the Company’s request; provided, however, that
the maximum amount of distributions, net of taxes, that the Company may request
and the Trustee shall distribute pursuant to this Section 2(b) shall be
$3,900,000. The first such distribution shall include income through the first
full calendar quarter following the effective date of the IPO, with the
Company’s request made after such date. It is understood that the Trustee’s only
responsibility under this section is to follow the instruction of the Company;
and
          (c) Except as provided in Sections 2(a) and 2(b) above, no other
distributions from the Trust Account shall be permitted except in accordance
with Sections 1(i) and 1(j) hereof.
     3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:
          (a) Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer or other authorized officer. In
addition, except with respect to its duties under Section 1(i) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;
          (b) Hold the Trustee harmless and indemnify the Trustee from and
against, any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Trustee in connection with any action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section, it shall notify the Company
in writing of such claim (hereinafter referred to as the “Indemnified Claim”).
The Trustee shall have the right to conduct and manage the defense against such
Indemnified Claim. The Company may participate in such action with its own
counsel; and
          (c) Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that said
transaction processing fees shall be deducted by the Trustee from the
disbursements made to the Company pursuant to Section 2(b). The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date.
The Trustee shall refund to the Company the annual fee (on a pro rata basis)
with respect to any period after the liquidation of the Trust Fund. The Company
shall not be responsible for any other fees or charges of the Trustee except as
set forth in this Section 3(c) and as may be provided in Section 3(b) hereof (it
being expressly understood that the Property shall not be used to make any
payments to the Trustee under such Sections).
     4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

3



--------------------------------------------------------------------------------



 



          (a) Take any action with respect to the Property, other than as
directed in Section 1 hereof and the Trustee shall have no liability to any
party except for liability arising out of its own gross negligence or willful
misconduct;
          (b) Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;
          (c) Change the investment of any Property, other than in compliance
with Section 1(c);
          (d) Refund any depreciation in principal of any Property;
          (e) Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;
          (f) The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, judgment, instruction, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which is believed by the Trustee, in good faith, to be genuine and to be signed
or presented by the proper person or persons. The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination or rescission of
this agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;
          (g) Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;
          (h) As and to the extent requested from time to time by the Company,
prepare, execute and file such tax reports, income or other tax returns and pay
any taxes with respect to income and activities relating to the Trust Account,
regardless of whether such tax is payable by the Trust Account or the Company
(including but not limited to income tax obligations), it being expressly
understood that as set forth in Section 1(i), if there is any income or other
tax obligation relating to the Trust Account or the Property in the Trust
Account, as determined from time to time by the Company and regardless of
whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority; and

4



--------------------------------------------------------------------------------



 



          (i) Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Sections 1(i), 2(a) or 2(b) above.
     5. Termination. This Agreement shall terminate as follows:
          (a) If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability; or
          (b) At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(j) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).
     6. Miscellaneous.
          (a) The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon account numbers or other identifying numbers of a
beneficiary, beneficiary’s bank or intermediary bank, rather than names. The
Trustee shall not be liable for any loss, liability or expense resulting from
any error in an account number or other identifying number, provided it has
accurately transmitted the numbers provided.
          (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws. It may be executed in several counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.
          (c) This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
Citigroup. Any other change, waiver, amendment or modification to this Agreement
shall be subject to approval by a majority of the Public Stockholders. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury.

5



--------------------------------------------------------------------------------



 



          (d) The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York for purposes of resolving
any disputes hereunder.
          (e) Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:
if to the Trustee, to:
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson, President
Fax No.: (212) 509-5150
if to the Company, to:
Freedom Acquisition Holdings, Inc.
1114 Avenue of the Americas, 41st Floor
New York, New York 10036
Attn: Nicolas Berggruen, President
Fax No.: (212) 382-0120
in either case with a copy to:
Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013
Facsimile: (212) 723-8871
Attn: David Spivak
and
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attn: Alan I. Annex, Esq.
Fax No.: (212) 801-6400
          (f) This Agreement may not be assigned by the Trustee without the
prior written consent of the Company and Citigroup. This Agreement may be
assigned by the Company to a wholly-owned subsidiary of the Company upon written
notice to the Trustee.

6



--------------------------------------------------------------------------------



 



          (g) Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to part of the Property under any circumstance.
          (h) The Trustee hereby consents to the inclusion of Continental Stock
Transfer & Trust Company in the Registration Statement and other materials
relating to the IPO.
[Signatures appear on following page]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Investment
Management Trust Agreement as of the date first written above.

            CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee
      By:   /s/ Frank A. Di Paolo         Name:   Frank A. Di Paolo       
Title:   CFO        FREEDOM ACQUISITION HOLDINGS, INC.
      By:   /s/ Nicolas Berggruen         Name:   Nicolas Berggruen       
Title:   President     

[Signature Page to Investment Management Trust Agreement]

8



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of Company]
[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson, President
     Re:      Trust Account No. [      ] Termination Letter
Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement
between Freedom Acquisition Holdings, Inc. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of December 28, 2006 (the
“Trust Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with _________ (the “Target Business”) to
consummate a business combination with Target Business (a “Business
Combination”) on or about [INSERT DATE]. The Company shall notify you at least
48 hours in advance of the actual date of the consummation of the Business
Combination (the “Consummation Date”).
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
in writing on the Consummation Date.
     On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account (the “Instruction Letter”). You
are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the counsel’s letter and the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and distributed after the Consummation
Date to the Company. Upon the distribution of all the funds in the Trust Account
pursuant to the terms hereof, the Trust Agreement shall be terminated.
     In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

            Very truly yours,


FREEDOM ACQUISITION HOLDINGS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
[Letterhead of Company]
[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York
Attn: Steven Nelson, President
     Re:      Trust Account No. [      ] Termination Letter
Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement
between Freedom Acquisition Holdings, Inc. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of December 28, 2006 (the
“Trust Agreement”), this is to advise you that Company has been dissolved due to
the Company’s inability to effect a Business Combination within the time frame
specified in the Company’s prospectus relating to its IPO. Attached hereto is a
certified copy of the Certificate of Dissolution as filed with the Delaware
Secretary of State.
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to commence liquidation of the Trust Account. You will notify the Company
and [___] (the “Designated Paying Agent”) in writing as to when all of the funds
in the Trust Account will be available for immediate transfer (the “Transfer
Date”). The Designated Paying Agent shall thereafter notify you as to the
account or accounts of the Designated Paying Agent that the funds in the Trust
Account should be transferred to on the Transfer Date so that the Designated
Paying Agent may commence distribution of such funds in accordance with the
Company’s instructions. You shall have no obligation to oversee the Designated
Paying Agent’s distribution of the funds. Upon the payment to the Designated
Paying Agent of all the funds in the Trust Account, the Trust Agreement shall
terminate in accordance with the terms thereof.

            Very truly yours,


FREEDOM ACQUISITION HOLDINGS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
[Letterhead of Company]
[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York
Attn: Steven Nelson
     Re:      Trust Account No. [      ] - Distribution of Income on Property
     Gentlemen:
     Pursuant to Section 2(b) of the Investment Management Trust Agreement
between Freedom Acquisition Holdings, Inc. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of December 28, 2006 (the
“Trust Agreement”), we are requesting for our working capital purposes that you
deliver to us $___representing income earned on the Property from ___to ___. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer said amount, less any fees due the Trustee pursuant to
Section 3(c) of the Trust Agreement, immediately upon your receipt of this
letter to the Company’s operating account at:

     
Bank:
  [_________]
ABA #:
  [_________]
Account Name:
  [_________]
Account Number:
  [_________]
Reference:
  Distribution of Income Earned on Trust Property

            Very truly yours,

FREEDOM ACQUISITION HOLDINGS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

              AUTHORIZED   AUTHORIZED INDIVIDUAL(S)   TELEPHONE   FOR TELEPHONE
CALL BACK   NUMBER(S)  
 
       
Company:
       
 
       
Freedom Acquisition Holdings, Inc.
1114 Avenue of the Americas, 41st Floor
New York, New York 10036
Attn: Nicolas Berggruen, President
    (212) 380-2230  
 
       
Trustee:
       
 
       
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson, President
    (212) 509-5150  

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement between
Freedom Acquisition Holdings, Inc. and
Continental Stock Transfer & Trust Company

                          Fee Item     Time and Method of Payment     Amount    
Initial acceptance fee
    Initial closing of IPO by wire transfer     $ 1,000      
Annual fee
    First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check     $
3,000      
Transaction processing fee for
disbursements to Company under
Sections 2(a) and 2(b)
    Deduction by Trustee from disbursement made to Company under Section 2(b)  
  $ 250      

          Dated: December 28, 2006  Agreed:
            Authorized Officer      Continental Stock Transfer & Trust Co.     

 